 



EXHIBIT 10.3

 

NOTE MODIFICATION AND FOREBAREANCE AGREEMENT

 

Note Modification and Forbearance Agreement, dated as of May 20, 2020, by and
among Endonovo Therapeutics, Inc., a Delaware corporation, with an address of
6320 Canoga Avenue - 15th Floor, Woodland Hills, CA 91367 (“ENDV”) and the party
set forth on the signature page hereto (the “Lender”);

 

WHEREAS, the Lender is the Holder of convertible promissory note(s) payable by
ENDV as set forth on the signature page hereof which is among several
convertible notes issued by ENDV which total indebtedness on the date hereof of
approximately $5,200,000 of which approximately $2,350,000, including a first
priority security interest on certain assets of ENDV is held by Eagle Equities,
LLP, (the Lender and the other holders of convertible notes are collectively
referred to as the “Lenders”));

 

WHEREAS, ENDV intends to enter into an Equity Line Purchase Agreement (“ELPC”)
with Cavalry Fund I, LP (Calvary”), a draft of which has been shown to the
Lender;

 

WHEREAS, the ELPC has provisions which are beneficial to both ENDV and the
Lender;

 

WHEREAS, Calvary’s made it a condition of its execution of the ELPC that this
agreement be executed by the Lenders or that otherwise ENDV ensure that there be
no conversions of the notes held by the Lenders at times that it is accepting
puts from ENDV under the ELPC;

 

NOW THEREFORE IT IS AGREED AS FOLLOWS:

 

  1. Representations of each Lender. The Lender represents and warrants to ENDV
that: (i) it is the sole holder of the note(s) set forth as its note(s) on
referred to below its signature; (ii) that the principal and interest as set
forth on the signature page hereof is true and correct as of the date hereof;
(iii) that the note(s) set forth as such Lender’s note(s) on the signature page
hereof are either not in default as of the date hereof or any prior default is
hereby irrevocably waived by Lender; and (iv) the execution and delivery of this
agreement has been duly authorized by it and upon execution and delivery it will
be duly bound hereby.         2. Representations of ENDV. ENDV represents and
warrants to the Lender that: (i) it will continue to negotiate the ELPC in good
faith; (ii) it will file its Annual Report on Form 10-Q on or before June 29,
2020; (iii) it will file one or more Registration Statements on Form S-1 and
amendments thereto (the “S-1’s”) as required by the ELPC and use its reasonable
best efforts to cause the same to be ordered effective by the Securities and
Exchange Commission; and (iv) the execution and delivery of this agreement has
been duly authorized by it and upon execution and delivery it will be duly bound
hereby.

 

 1 

 

 

  3. Note Modification Agreements of the Lenders. The Lender agrees that for so
long as this agreement is in effect and its terms and conditions are being
complied with by ENDV that its Note(s) listed on the signature page hereto is
modified to (i) be non-convertible; (ii) be pre-payable in whole or in part with
a premium of 12.5% and no additional consideration and to be pre-payable in
accordance with the terms of this agreement; (iii) extend its due date to permit
payments in accordance with this agreement without a default occurring under
such note or any related agreement; and (iv) permit the execution and delivery
by ENDV of the ELPC and to waive any additional rights or privileges that may be
accorded to Lender by ENDV entering of the ELPC or any action contemplated
thereby.         4. Allocation of Payments under the ELPC. The parties hereto
acknowledge that the ELPC has an aggregate commitment amount of $10,000,000 with
the intent to subsequently offer another $10 million upon completion and that
realization of such amount will require that ENDV file more than one S-1’s and
make a series of puts of its stock to Calvary. The parties hereto further
acknowledge that the ELPC provides that the ELPC provides that 50% of the net
proceeds of each put under the ELPC (the “Lenders’ Portion”) shall be paid to
the Lenders. This agreement will govern the allocation of payments among the
Lenders. The parties hereto recognize that Eagle, a Lender, holds a secured note
and each of the other Lenders holds an unsecured note. In consideration of the
foregoing, the Lender agrees that during the periods that the S-1 has been
ordered effective and there are shares available for Puts thereunder, in each
thirty one (31) day period beginning with the effective date of the first S-1 (a
“Put Month”) the Lenders Portion shall be allocated as follows: (i) the first
$200,000 to Eagle (“Eagle’s Portion”); (ii) thereafter all available funds (the
“Unsecured Lender’s Portion”) among all of the other Lenders who have signed
agreements similar in form and substance to this agreement (the “Consenting
Unsecured Lenders”) in accordance with their percentages ownership of all of the
Notes owned by Consenting Unsecured Lenders in an aggregate amount of $200,000
per month; and (iii) after Eagle’s Portion and the Unsecured Lender’s Portion
shall be paid in full, proceeds of Puts in any Put Month shall be divided among
the Eagle and the Consenting Unsecured Lenders in proportion to their total
indebtedness. If the full Eagle’s Portion for any Put Month that is not paid in
full, Eagle shall be entitled to accrue an extra month’s interest on its
note(s). If the full Unsecured Lender’s Portion for any Put Month is not paid in
full, each Consenting Unsecured Lender shall be entitled to accrue an extra
month’s interest on its note(s). In computing whether Eagle’s Portion or the
Unsecured Lender’s Portion has been paid in full during any Put Month, ENDV
shall be entitled to carry forward, as a credit, until applied, any amounts paid
in any prior Put Month to either Eagle or the Consenting Unsecured Lenders in
excess of $200,000.         5. Termination. This agreement shall terminate upon
the first to occur of: (i) all of the Notes being repaid or (ii) ENDV’s failure
to pay Eagle’s Portion or the Unsecured Lender’s portion for three consecutive
months. Upon termination of this agreement, the Notes shall revert back to their
original terms, but any default occurring during the term of this agreement
shall be waived.         6. Governing Law. This agreement shall be interpreted
under New York Law as it is applied to contracts executed, delivered and to be
performed entirely within the State of New York.         7. Modifications. This
agreement may be modified only by an instrument in writing signed the parties
hereto.         8. Execution. This agreement may be executed in counterparts,
all of which taken together shall constitute one and the same agreement.

 

(Signature Page follows)

 

 2 

 

 

 

IN WITNESS WHEREOF we have set our hands as of the date first above written.

 

Endonovo Therapeutics, Inc.

 

By:       Alan Collier, CEO                 Print Name of Lender         By:    
        Signature                 Print Name and Title  

 

Note Date(s)

 

Original Note Amount(s)

 

Present Principal and interest balance:

 

 3 

 

 

 

